DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on February 24, 2022. The objection to specification in previous Office Action filed on November 24,2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 19-20 filed on February 24, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on November 24, 2022 are hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “each pixel unit in the first pixel layer and each pixel unit in the second pixel layer respectively correspond to one thin film transistor disposed on the first substrate layer of the first display region for the thin film transistor disposed in the first display region to control the display function of the second display region” in lines 11-14. It is unclear whether there are in total two thin film transistors or only one thin film transistor corresponding to a pixel unit in the first pixel layer and a pixel unit in the second pixel layer. For the purpose of examination, “each pixel unit in the first pixel layer and each pixel unit in the second pixel layer respectively correspond to one thin film transistor disposed on the first substrate layer of the first display region for the thin film transistor disposed in the first display region to control the display function of the second display region” is interpreted as “a pixel unit in the first pixel layer and a pixel unit in the second pixel layer correspond to the thin film transistor disposed on the first substrate layer of the first display region for the thin film transistor disposed in the first display region to control display function of the second display region.” Claims 2-20 are rejected as they depend upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record.

[AltContent: textbox (Metal trace )][AltContent: arrow]

    PNG
    media_image1.png
    473
    647
    media_image1.png
    Greyscale



Regarding claim 1, IM discloses an organic light emitting diode display panel (see IM, FIG. 3), comprising:
a first display region (annotated FIG. 3 above) comprising a first substrate layer (110 for EA1, FIG. 3), a thin film transistor layer (T, FIG. 3) disposed on the first substrate layer (110 for EA1), and a first pixel layer (150 for EA1, FIG. 3) disposed on the thin film transistor layer (T, FIG. 3); and
a second display region (annotated FIG. 3 above) disposed adjacent to the first display region (annotated FIG. 3 above),
wherein the second display region (annotated FIG. 3 above) comprises a second substrate layer (110 for EA2; in view of FIGs. 2-2c of instant application, continuous layers for 10, 20, and 30 are taken as different layers 11, 21, and 31) and a second pixel layer (150 for EA2) disposed on the second substrate layer (110 for EA2, FIG. 3);
wherein the first pixel layer (150 for EA1) comprises a first anode (AE1, FIG. 3), the second pixel layer (150 for EA2) comprises a second anode (AE2, FIG. 3), the thin film transistor layer (T) comprises a thin film transistor (T), and the first anode (AE1) and the second anode (AE2) are electrically connected to the thin film transistor (T, FIG. 3) disposed on the first substrate laver (110 for EA1) of the first display region, the thin film transistor layer (T) is not disposed in the second display region, each pixel unit in the first pixel layer (150 for EA1) and each pixel unit in the second pixel layer (150 for EA2) respectively correspond to one thin film transistor (T) disposed on the first substrate layer (110 for EA1) of the first display region for the thin film transistor (T) disposed in the first display region to control the display function of the second display region (annotated FIG. 3 above).
Note: for the purpose of examination, “each pixel unit in the first pixel layer and each pixel unit in the second pixel layer respectively correspond to one thin film transistor disposed on the first substrate layer of the first display region for the thin film transistor disposed in the first display region to control the display function of the second display region” is interpreted as “a pixel unit in the first pixel layer and a pixel unit in the second pixel layer correspond to the thin film transistor disposed on the first substrate layer of the first display region for the thin film transistor disposed in the first display region to control display function of the second display region.”

Regarding claim 3, IM discloses the organic light emitting diode display panel according to claim 1, wherein a second buffer layer (115, FIG. 3) is disposed between the first substrate layer (110 for EA1) and the thin film transistor layer (T); and a first planarization layer (140 for EA1, FIG. 3) is disposed between the thin film transistor layer (T) and the first pixel layer (150 for EA1, FIG. 3).

Regarding claim 4, IM discloses the organic light emitting diode display panel according to claim 3, wherein a second planarization layer (140 for EA2) is disposed between the second substrate layer (110 for EA2) and the second pixel layer (150 for EA2, FIG. 3).

Regarding claim 6, IM discloses the organic light emitting diode display panel according to claim 4, wherein a thickness of the second planarization layer (140 for EA2) is greater than or equal to a thickness of the first planarization layer (140 for EA1, FIG. 3).

Regarding claim 13, IM discloses the organic light emitting diode display panel according to claim 1, wherein the first pixel layer (in order to meet the claim limitation, the first pixel layer is 150+160 for EA1; IM, FIG. 3) further comprises a first pixel defining layer (160 for EA1) disposed on the first anode (AE1), and a first cathode layer (CE1, FIG. 3) disposed on the first pixel defining layer (160 for EA1, FIG. 3).

Regarding claim 14, IM discloses the organic light emitting diode display panel according to claim 1, wherein the second pixel layer (in order to meet the claim limitation, the second pixel layer is 150+160 for EA2; IM, FIG. 3) further comprises a second pixel defining layer (160 for EA2) disposed on the second anode (AE2), and a second cathode layer (CE2) disposed on the second pixel defining layer (160 for EA2, FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2017/0170206 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 2, IM discloses the organic light emitting diode display panel according to claim 1, wherein the first substrate layer (in order to meeting limitations in claim 2, the first substrate layer is 110+115 for EA1) and the second substrate layer (110+115 for EA2) are integrated into an integrated structure as a substrate layer (110+115, FIG. 3); and wherein the substrate layer (110+115) comprises a first flexible layer (110, ¶ [0049]), a first buffer layer (115) disposed on the first flexible layer (110).
IM is silent regarding a second flexible layer disposed on the first buffer layer (115).
Lee, however, discloses an organic light emitting diode display panel (see Lee, FIG. 6), comprising a second flexible layer (240, ¶ [0076]) disposed on the first buffer layer (220, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second flexible layer on IM’s first buffer layer, as taught by Lee, in order to further protect the device from outside contamination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, as applied to claim 4 above, and further in view of Kim et al. (US PG-Pub No.: 2005/0269941 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 5, IM discloses the organic light emitting diode display panel according to claim 4.
IM is silent regarding that a thickness of the second display region is less than a thickness of the first display region (annotated FIG. 3 above).
Kim, however, discloses a light emitting diode display panel (see Kim, FIG. 6J), wherein a thickness of a second display region (right side) is less than a thickness of a first display region (left side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of IM’s second display region is less than a thickness of the first display region, as taught by Kim, in order to simplify the fabrication process and decrease the device size.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, as applied to claim 4 above, and further in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”), prior art of record.
Regarding claim 7, IM discloses the organic light emitting diode display panel according to claim 4, wherein the thin film transistor layer (T) further comprises: an active layer (ACT, ¶ [0051]), a first insulating layer (GI, ¶ [0051]) disposed on the active layer (ACT), a first metal layer (GE, ¶ [0054]) disposed on the first insulating layer (GI), a second insulating layer (120, ¶ [0051]) disposed on the first metal layer (GE), a second electrode layer (DE+SE, ¶ [0051]) disposed on the second insulating layer (120), a third insulating layer (130, ¶ [0058]) disposed on the second electrode layer (SE+DE), and an electrode layer (135, ¶ [0048]) disposed on the third insulating layer (130, FIG. 3).
IM fails to explicitly disclose that the second electrode layer (SE+DE) is made of metal.
However, it is well-know that the source/drain electrodes are made of metal. For example, Jeong discloses a light emitting diode display panel (see Jeong, FIG. 20), wherein source/drain electrodes (181+182, ¶ [0054]) are made of metal (¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form IM’s second electrode layer with metal, as taught by Jeong, since the selection of a known material (metal) based on its suitability for its intended use (to form source/drain electrodes) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 8, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 7, wherein a first through hole (CNT2+CNT3; IM, FIG. 3) is disposed penetrating through the second insulating layer (120) and the third insulating layer (130), and wherein the electrode layer (135) is electrically connected to the active layer (ACT) through the first through hole (FIG. 3).
IM is silent regarding that the first insulating layer (GI) completely covers the active layer (ACT) and the first through hole (CNT2+CNT3) is disposed penetrating through the first insulating layer (GI).
Jeong discloses a first insulating layer (125, ¶ [0035]) completely covers an active layer (120, ¶ [0035]) and a first through hole (hole for 143+182, FIG. 20) is disposed penetrating through the first insulating layer (120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form IM’s first insulating layer completely covering the active layer, and the first through hole penetrating through the first insulating layer, as taught by Jeong, in order to further protect the active layer with the gate insulating layer. 

Regarding claim 9, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 8, wherein a second through hole (CNT4; IM, FIG. 3) is disposed on the first planarization layer (140 for EA1), and the first anode (AE1) is electrically connected to the electrode layer (135) through the second through hole (CNT4, FIG. 3).

Regarding claim 10, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 9, wherein a metal trace (IM, annotated FIG. 3 above) is disposed between the second substrate layer (110 for EA2) and the second planarization layer (140 for EA2), and the metal trace (annotated FIG. 3 above) is electrically connected to the electrode layer (135, FIG. 3).

Regarding claim 11, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 10, wherein a third through hole (CNT4 comprises two holes: left hole and right hole, with 160 in the middle to form the two holes; the left hole is the second through hole and the right hole is the third through hole; IM, FIG. 3) is disposed on the second planarization layer (140 for EA2), and the second anode (AE2) is electrically connected to the metal trace (annotated FIG. 3 above) through the third through hole (the right hole of CNT4, FIG. 3).

Regarding claim 12, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 10, wherein a bonding interface (edge of 120+130+140; IM, FIG. 3) of the first display region (annotated FIG. 3 above) and the second display region (annotated FIG. 3 above) is stepped (FIG. 3), and the metal trace (annotated FIG. 3 above) is electrically connected to the electrode layer (135) along the stepped bonding interface (edge of 120+130+140, FIG. 3).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, as applied to claim 1 above, and further in view of Shim et al. (US PG-Pub No.: 2020/0089368 A1, hereinafter, “Shim”), prior art of record.
Regarding claim 15, IM discloses the organic light emitting diode display panel according to claim 1.
IM is silent regarding that the organic light emitting diode display panel further comprises a bending region, and the bending region is disposed outside a display region composed of the first display region and the second display region.
Shim, however, discloses a light emitting diode display panel (see Shim, FIGs. 2A and 6), comprising a bending region (BR, FIGs. 2A and 6), and the bending region (BR) is disposed outside a display region (DA, FIGs. 2A and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a bending region, and the bending region is disposed outside a display region composed of IM’s first display region and the second display region, as taught by Shim, in order to prevent electrical signal interference (Shim, ¶ [0004]).

Regarding claim 16, IM in view of Shim discloses the organic light emitting diode display panel according to claim 15, wherein the bending region (BR, Shim’s FIG. 6) comprises a third substrate layer (BL in BR, FIG. 6) and a metal wiring layer (TLB-A, ¶¶¶ [0123], [0143], and [0145]) disposed on the third substrate layer (BL in BR).
Note: the reason of obviousness to combine teachings from IM and Shim has been given above regarding claim 15; therefore, it will not be repeated hereinafter. 

Regarding claim 17, IM in view of Shim discloses the organic light emitting diode display panel according to claim 16, wherein a transition layer (SI-A; Shim, ¶ [0142]) is disposed between the third substrate layer (BL in BR) and the metal wiring layer (TLB-A), and the transition layer (SI-A) is made of a flexible material (¶ [0123]; SI-A is in BR, therefore is a flexible material) for bending the bending region (BR) to a back side of the display panel (FIGs. 1B and 3).

Regarding claim 18, IM in view of Shim discloses the organic light emitting diode display panel according to claim 15, wherein a thin film encapsulation layer (SO-A; Shim, FIG. 6) is disposed on the first display region (IM’s annotated FIG. 3 above), the second display region (IM’s annotated FIG. 3 above), and the bending region (Shim’s BR, see statement above regarding claim 15; Shim’s SO-A is on display region and bending region).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, as applied to claim 1 above, and further in view of Fu (US PG-Pub No.: 2020/0251539 A1, hereinafter, “Fu”), prior art of record.
Regarding claim 19, IM discloses an organic light emitting diode display device, comprising: an organic light emitting diode display panel according to claim 1.
IM is silent regarding a photosensitive element disposed on a back surface of a second display region.
Fu, however, discloses a light emitting diode display device (see Fu, FIGs. 2-4), comprising a photosensitive element (camera, FIG. 4) disposed on a back surface of a second display region (AA2, FIGs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a photosensitive element disposed on a back surface of IM’s second display region, as taught by Fu, in order to add camera function to the device.

Regarding claim 20, IM in view of Fu discloses the organic light emitting diode display device according to claim 19, wherein a second anode (AE2) is electrically connected to a thin film transistor (T) through a metal trace (annotated FIG. 3 above) disposed in the second display region (annotated FIG. 3 above).

Response to Arguments
Applicant's arguments filed on February 24, 2022 have been fully considered but they are not persuasive. Applicant alleged that IM fails to disclose that the thin film transistor is not disposed in the second display region (Remarks, Page 9). Examiner respectfully disagrees. As shown in IM’s annotated FIG. 3 above, the thin film transistor T is not disposed in the second display region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892